UNITED STATES DISTRICT COURT F I L E D
FOR THE DISTRICT OF COLUMBIA

~MIN 30 2015
LJUBICA RAJKOVIC, )
)  SirDiSDtTiCt & Bankruptc
% ' itz‘ 'f'
plaintiff, ) Is not of Columbia
)
V, ) Case: 1:15-cv—01023
) Assigned To : Unassigned
JOSEPH BIDEN., et al., ) Assign. Date : 6/30/2015
) Description: Pro Se Gen. Civil
Defendants. )
MEMORANDUM OPINION

This matter is before the Court on plaintiff’ 5 application to proceed in forma pauperis and

her pro se civil complaint. The application will be granted, and the complaint will be dismissed.

Plaintiff, a resident of Serbia, alleges that the Vice President of the United States and the
United States Ambassador to Serbia contacted the Prime Minister of Serbia, Compl. W 4-5, and
otherwise facilitated an agreement pursuant to which there is “non-stop air service between the
[United States and Serbia] and their airports,” id. 1] 8. According to plaintiff, this agreement,
violates “Article 1. Section 10. Paragraph 3. of [t]he Constitution [o]f [t]he United States[,]” id. 11
9, which provides:
No State shall, without the Consent of Congress, lay any
Duty of Tonnage, keep Troops, or Ships of War in time of Peace,
enter into any Agreement or Compact with another State, or with a

foreign Power, or engage in War, unless actually invaded, or in such
imminent Danger as will not admit of delay.

US. Const. art. I, § 10, cl. 3. This constitutional provision pertains to the actions of states, for
example, by prohibiting states from “from keeping troops or ships of war in time of peace and
from engaging in war.” Perpich v. US. Dep’t ofDefense, 666 F. Supp. 1319, 1323 (D. Minn.

1987) aff’d, 880 F.2d 11 (8th Cir. 1989), aﬂ'd sub nom. Perpich v. Dep't 0fDefense, 496 US.

WWWWFWW‘J . . Mmmmmmmvmww r- .0)»,

334 (1990. There are no factual allegations as to the action of any particular state or states, and

as drafted, plaintiff‘s complaint fails to allege a constitutional Violation. The complaint therefore

will be dismissed. An Order is issued separately.

    

United States Dlstrict Judge 1'

A
 V i , 5 I; L), l’ 1';
 I}